DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the preliminary amendments filed 6/6/2022.
Claims 1-63 are cancelled. Claims 64-77 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/2022 and 6/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 73 objected to because of the following informalities:  “the assembly” should read –power generation--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 64-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11336134. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the conflicting application.
The claims are read on each other as shown below:





Claims
App No. 17/694248
US 11336134
64 v 1 
An assembly for providing power generation, comprising: an electric power generator stator having a stator housing; and an electromagnetic rotor placed into and attached to the stator housing, wherein the electromagnetic rotor remains stationary and generates a rotating magnetic field sequentially excited using an electric excitation system, wherein a portion of output power from the assembly is fed back to the electric excitation system.
An assembly for providing power generation, comprising: an electric power generator stator having a stator housing; an electromagnetic rotor placed into and attached to the stator housing, wherein the electromagnetic rotor remains stationary and generates a rotating magnetic field sequentially excited using an electric excitation system, wherein a portion of output power from the assembly is fed back to the electric excitation system; 
65 v 1
wherein the electromagnetic rotor is constructed of a series of adjacent salient poles attached to a central support shaft.
the electromagnetic rotor including a plurality of salient pole pieces arranged around a supporting shaft, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 64, 67-68, 73, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al. (ES 1070165; IDS).
In claim 64, Rodriguez discloses an assembly (Fig. 1-8) for providing power generation, comprising: an electric power generator stator (2) having a stator housing (1); and an electromagnetic rotor (4) placed into and attached to the stator housing (1), wherein the electromagnetic rotor (4) remains stationary and generates a rotating magnetic field sequentially excited using an electric excitation system, wherein a portion of output power from the assembly is fed back to the electric excitation system (Page 18-19; IDS reference).
In claim 67, Rodriguez discloses the assembly of claim 64, wherein the electromagnetic rotor (4) is constructed of a ferromagnetic material (Page 19; IDS ref).
In claim 68, Rodriguez discloses the assembly of claim 64, wherein the salient poles (6) of the electromagnetic rotor (4) are wound with magnet wires (5).
	In claim 73, Rodriguez discloses a method of generating power (Fig. 1-8), comprising the following steps: providing an electric power generator stator (2) having a stator housing (1); placing an electromagnetic rotor (4) into the stator housing (1) and attaching the electromagnetic rotor (4) to the stator housing (1), wherein the electromagnetic rotor (4) remains stationary; and using an electric excitation system to sequentially excite the electromagnetic rotor (4) to generate a rotating magnetic field to accomplish power generation, wherein a portion of output power from the power generation is fed back to the electric excitation system (Page 18-19; IDS reference).
In claim 75, Rodriguez discloses winding wires (5) around each salient pole piece (6), and sequentially exciting the wires (5) by the electric excitation system to provide the rotating magnetic field to accomplish power generation (Page 19-20; IDS ref).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 65-66, 74, and 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (ES 1070165; IDS) in view of Holcomb et al. (WO 2013/171728; IDS).
In claim 65, Rodriguez teaches the assembly of claim 64, except wherein the electromagnetic rotor (4) is constructed of a series of adjacent salient poles (6).
Rodriguez does not teach wherein the poles are attached to a central support shaft.
However, Holcomb teaches an assembly (Fig. 1-8) in which poles ([00185-00186]) are attached to a shaft (8), in order to help lock components of the rotor to the assembly ([00191]).
Therefore in view of Holcomb, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to help lock components of the rotor to the assembly (Holcomb; [00191]).
In claim 66, Rodriguez teaches the assembly of claim 64, except wherein the electromagnetic rotor is constructed by cutting laminates and assembling them into the form of a rotor of appropriate size.
However, Holcomb teaches wherein an electromagnetic rotor (6) is constructed by cutting laminates and assembling them into the form of a rotor (6) of appropriate size ([00223]).
Therefore in view of Holcomb, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to reduce eddy current ([00181]).
In claim 69, Rodriguez teaches the assembly of claim 68, with the exception of wherein the magnet wires are connected to excitation leads from the excitation system.
However, Holcomb teaches an assembly (Fig. 1-8) wherein the magnet wires ([00180]) are connected to excitation leads (16, 17, 18) from the excitation system ([00180]).
Therefore in view of Holcomb, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to excite the rotor poles of the assembly ([00193]).
In claim 70, Rodriguez as modified teaches the assembly of claim 65; furthermore Rodriguez does not teach wherein the salient poles are divided into N- groups of two or four or other appropriate numbers and the windings are connected by leads to the excitation system.
However, Holcomb teaches (Fig. 8) wherein the salient poles are divided into N- groups of three and the windings (29) are connected by leads (35, 36; 37, 38) to the excitation system.
Therefore in view of Holcomb, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to help produce sequential rotary movement of the magnetic field ([00193]).
In claim 71, Rodriguez as modified teaches the assembly of claim 70; furthermore Rodriguez does not teach the excitation system includes multiple channels and the multiple channels are respectively connected to the salient poles of each group.
However, Holcomb teaches wherein the excitation system includes multiple channels (three channels per group; [0017, 00304]) and the multiple channels are respectively connected to the salient poles of each group ([0017]).
Therefore in view of Holcomb, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to help produce sequential rotary movement of the magnetic field at desired speeds ([00193]).
In claim 72, Rodriguez as modified teaches the assembly of claim 71; furthermore Rodriguez does not teach wherein the excitation system excites the salient poles within each group sequentially such that discrete alternating magnetic poles rotate parallel to the surface of the electromagnetic rotor at a predetermined speed and frequency.
However, Holcomb already teaches wherein the excitation system excites the salient poles within each group sequentially such that discrete alternating magnetic poles rotate parallel to the surface of the electromagnetic rotor at a predetermined speed and frequency ([0017]).
Therefore in view of Holcomb, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to help produce sequential rotary movement of the magnetic field at desired speeds ([00193]).
In claim 74, Rodriguez teaches the method of claim 73, with the exception of further comprising arranging a plurality of salient pole pieces around a supporting shaft of the electromagnetic rotor, and attaching a first end of each salient pole piece to the supporting shaft.
However, Holcomb teaches an assembly (Fig. 1-8) in which salient poles pieces ([00185-00186]) are attached to a shaft (8), in order to help lock components of the rotor to the assembly ([00191]).
Therefore in view of Holcomb, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to help lock components of the rotor to the assembly (Holcomb; [00191]).
In claim 76, Rodriguez as modified teaches the method of claim 74; furthermore Rodriguez teaches determining an excitation cycle based on a target frequency of the power generator (Page 20; IDS ref).
In claim 77, Rodriguez as modified teaches the method of claim 76; furthermore Rodriguez does not teach switching an electric circuit connected to the wires to excite the wires to energize the plurality of salient pole pieces according to the determined excitation cycle such that each salient pole piece is energized in a first polarity in a first half of the excitation cycle and energized in a second polarity in a second half of the excitation cycle.
However, Holcomb teaches switching an electric circuit connected to the wires to excite the wires to energize the plurality of salient pole pieces according to the determined excitation cycle such that each salient pole piece is energized in a first polarity in a first half of the excitation cycle and energized in a second polarity in a second half of the excitation cycle ([00302-00303]).
Therefore in view of Holcomb, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide a bipolar stator cavity rotor ([00303]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al. (US 2012/0256510) teaches a rotary electric machine having a rotor armature with auxiliary poles.
Holcomb et al. (US 2012/0206002) teaches an electric motor-power cogenerator.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834